                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 8, 2020, I served the attached documents, pursuant to
Local Civil Rule 5.3, by Federal Express, as well as by electronic mail, as follows:

              Robert A. Kaplan
              Matthew J. Craig
              Martha E. Fitzgerald
              Gabrielle E. Tenzer
              Louis W. Fisher
              Joshua A. Matz
              KAPLAN, HECKER & FINK, LLP
              350 Fifth Avenue, Suite 7110
              New York, NY 10118
              rkaplan@kaplanhecker.com
              mcraig@kaplanhecker.com
              mfitzgerals@kaplanhecker.com
              gtenzer@kaplanhecker.com
              lfisher@kaplanhecker.com
              jmatz@kaplanhecker.com

              Attorneys for Plaintiff

              Marc E. Kasowitz
              Christine A. Montenegro
              Paul J. Burgo
              KASOWITZ, BENSON & TORRES, LLP
              1633 Broadway
              New York, NY 10019
              mkasowitz@kasowitz.com
              cmontenegro@kasowitz.com
              pburgo@kasowitz.com

              Attorneys for Donald J. Trump

                                                    S/ Stephen R. Terrell
                                                    Stephen R. Terrell
